Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 5, 7-8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No. US2013/0042028) in view of Elabed et al. (Pub. No. US20180293376) 
As per claim 1, Yang discloses a data processing system, wherein the data processing system comprises: 
a Universal Serial Bus (USB) device; (fig.2, i.e., 100)
operating system, (fig.2, i.e., 140, operating system inherent included dedicated hardware processor) deployed with a first driver, wherein the first driver is configured to drive a data exchange between the USB device and the dedicated hardware processor, wherein the dedicated hardware processor is configured to exchange data with an external device having a preset type by using the USB device: and(paragraph 55, 65 i.e., the USB device controller driver 180 may receive a descriptor of the USB device 100 and transmit the received descriptor to the USB host 200.  A USB host controller driver 280 may provide an interface by which the USB host 200 can perform USB communication with the USB device 100 in a wired/wireless manner.)
at least one usb host, (fig2, i.e.,200,  usb host inherent included general hardware processor),  deployed with a USB driver(usb host controller driver 280)
Yang discloses all the limitations as the above but does not explicitly discloses, wherein the at least one general-purpose hardware processor is configured to exchange data with an external device having a type that is different from the preset type by using the USB device. However, El Abed discloses this. (paragraph 55, i.e., The USB host stack UHS is a software module managing USB device drivers in an operating system.  The USB host stack UHS implements the USB protocol, installs and loads appropriate drivers for different USB devices.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of El Abed with the teaching of the modified system to Yang so as to have a system having a multiple processors with   multiple usb drivers and loads appropriate drivers for different USB devices to enhance to system performance.
 

As per claim 2, Yang discloses wherein the USB device comprises a USB interface connected to an external device, and the general-purpose processor is configured to: when the external device is inserted into the USB interface, obtain a device type of the external device;  (paragraph 55, i.e.., The USB device controller driver 180 may provide an interface by which the USB device 100 can perform USB communication with the USB host 200 in a wired/wireless manner.)  and when the device type of the external device is an audio device, instruct the dedicated processor to exchange data with the USB device. (paragraph 53, i.e., The USB composite device switching program 195 may receive information about a target mode in which the USB device 100 is to be operated and generate a switching signal 

As per claim  7, Yang discloses a terminal device, wherein the terminal device comprises a data processing system, and wherein the data processing system comprises: 
a Universal Serial Bus (USB) device; (fig.2, i.e., 100)
operating system, (fig.2, i.e., 140, operating system inherent included dedicated hardware processor) deployed with a first driver, wherein the first driver is configured to drive a data exchange between the USB device and the dedicated hardware processor, wherein the dedicated hardware processor is configured to exchange data with an external device having a preset type by using the USB device: and(paragraph 55, 65 i.e., the USB device controller driver 180 may receive a descriptor of the USB device 100 and transmit the received descriptor to the USB host 200.  A USB host controller driver 280 may provide an interface by which the USB host 200 can perform USB communication with the USB device 100 in a wired/wireless manner.)
at least one usb host, (fig2, i.e.,200,  usb host well known included general hardware processor),  deployed with a USB driver(usb host controller driver 280)
Yang discloses all the limitations as the above but does not explicitly discloses, wherein the at least one general-purpose hardware processor is configured to exchange data with an external device having a type that is different from the preset type by using the USB device. However, El Abed discloses this. (paragraph 55, i.e., The USB host stack UHS is a software module managing USB device drivers in an operating system.  The USB host stack UHS implements the USB protocol, installs and loads appropriate drivers for different USB devices.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of El Abed with the teaching of the 

As per claim 8, Yang discloses  wherein the USB device comprises a USB interface connected to an external device, and the general-purpose processor is configured to: when the external device is inserted into the USB interface, obtain a device type of the external device;  and (paragraph 55, i.e.., The USB device controller driver 180 may provide an interface by which the USB device 100 can perform USB communication with the USB host 200 in a wired/wireless manner.)
when the device type of the external device is an audio device, instruct the dedicated 
processor to exchange data with the USB device. (paragraph 53, i.e., The USB composite device switching program 195 may receive information about a target mode in which the USB device 100 is to be operated and generate a switching signal based on the received information.  The switching signal may include the information about the target mode to which the current mode of the USB device 100 is to be changed.)

As per claims  5,11,  the modified system of Yang discloses all the limitations as the above but does not explicitly discloses  wherein the dedicated processor is a digital signal processing (DSP) processor. However, having the dedicated processor is a digital signal processing(DSP) processor in a system is well known in the art. 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of having the digital signal processor in the computer system to process the information so as to enhance the system performance.  


a Universal Serial Bus (USB) device, (fig.2, i.e., 100)
a host (fig2, i.e.,200,  usb host), and 
an operating system (fig.2, i.e., 140, operating system inherent included dedicated hardware processor) wherein the USB device comprises a USB interface connected to an external device, the general-purpose processor is deployed with a USB driver, the dedicated processor is deployed with a first driver, and the first driver is configured to drive a data exchange between the USB device and the dedicated hardware processor, the USB driver is configured to drive a data exchange between the USB device and the at least one general-purpose hardware processor;  and (paragraph 55, 65 i.e., the USB device controller driver 180 may receive a descriptor of the USB device 100 and transmit the received descriptor to the USB host 200.  A USB host controller driver 280 may provide an interface by which the USB host 200 can perform USB communication with the USB device 100 in a wired/wireless manner.)
the method comprises: when the external device is inserted into the USB interface, obtaining, by the general-purpose processor, a device type of the external device;  and (paragraph 55, i.e.., The USB device controller driver 180 may provide an interface by which the USB device 100 can perform USB communication with the USB host 200 in a wired/wireless manner.)
when the device type of the external device is an audio device, instructing, by the general-purpose processor, the dedicated processor to exchange data with the USB device. (paragraph 53, i.e., The USB composite device switching program 195 may receive information about a target mode in which the USB device 100 is to be operated and generate a switching signal based on the received information.  The switching signal may include the information about the target mode to which the current mode of the USB device 100 is to be changed.)

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of El Abed with the teaching of the modified system to Yang so as to have a system having a multiple processors with   multiple usb drivers and loads appropriate drivers for different USB devices to enhance to system performance.

3.	Claims 3-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No. US2013/0042028) in view Elabed et al. (Pub. No. US20180293376)  and further in view of Lai et al. (Pub. No. US 2014/0047142)
As per claims 3, 9, Yang discloses  wherein the USB device comprises a first USB host controller, a second USB host controller, and a switching controller, the first USB host controller is connected to the dedicated processor, the second USB host controller is connected to the general-purpose processor, the switching controller controls at least one of the first USB host controller or the second USB host controller, and (paragraph 53, i.e., The USB composite device switching program 195 may receive information about a target mode in which the USB device 100 is to be operated and generate a switching signal based on the received information.  The switching signal may include the information about the target mode to which the current mode of the USB device 100 is to be changed.)
The modified system of Yang discloses all the limitations as the above but does not explicitly disclose transmission power consumption of the first USB host controller is lower than transmission 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Lai with the teaching of the modified system of Yang so as to translate a low-speed device into a high-speed device, to increase performance of data transmission.  
 	The modified system of Yang discloses all the limitations as the above but does not explicitly discloses, wherein the at least one general-purpose hardware processor is configured to exchange data with an external device having a type that is different from the preset type by using the USB device. However, El Abed discloses this. (paragraph 55, i.e., The USB host stack UHS is a software module managing USB device drivers in an operating system.  The USB host stack UHS implements the USB protocol, installs and loads appropriate drivers for different USB devices.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of El Abed with the teaching of the modified system to Yang so as to have a system having a multiple processors with   multiple usb drivers and loads appropriate drivers for different USB devices to enhance to system performance.

As per claim 4,  Yang discloses  wherein the USB device comprises a USB interface connected to an external device;  and after the external device is removed from the USB interface, the switching controller controls the first USB host controller, or the switching controller controls the second USB host controller. (paragraph 53, i.e., The USB composite device switching program 195 may receive 

As per claim  10, Yang discloses wherein the USB device comprises a USB interface connected to an external device;  and after the external device is removed from the USB interface, the switching controller controls the first USB host controller, or the switching controller controls the second USB host 
controller. (paragraph 53, i.e., The USB composite device switching program 195 may receive information about a target mode in which the USB device 100 is to be operated and generate a switching signal based on the received information.  The switching signal may include the information about the target mode to which the current mode of the USB device 100 is to be changed.)
 
4.	Claims 6, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pub. No. US2013/0042028) in view Elabed et al. (Pub. No. US20180293376)  and further in view of Ghosh et al. (Pub. No. US2015/0331826)
As per claims 6, 12, Yang discloses  wherein the USB device comprises a USB interface connected to an external device, (paragraph 47, i.e., the USB device port 130 and the USB host port 230 may perform USB communication with each other without being physically connected.)
The modified system of Yang discloses all the limitations as the above but does not explicitly disclose the USB interface is a Type-C interface. However, Ghosh discloses this.  (paragraph 28, i.e., a USB 3 hub integrated circuit device 610 that allows "C-type" connector inter connectivity by means of two Type-C connectors) 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Ghosh  with the teaching of the . 
Response to Amendment
5.	Applicant's amendment filed on 3/11/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 
	a. In response to Applicant’s argument that “Yang discuss an operating system that is part of the USB device that contains a plurality of USB function drivers. The USB Host has a USB Host controller driver that is connected to the USB device”. However, Applicant respectfully submits that Yang has  
not been shown to teach or suggest that the operating system is a hardware processor, much less a dedicated hardware processor. In contrast, the operating system is a software component
Therefore, the Office Action fails to cite any passages in Yang teaching or suggesting a data processing system that includes a dedicated hardware processor in addition to the general purpose hardware processor.” Examiner respectfully disagrees. Any operation performed by software can also be built directly into the hardware and any instruction executed by the hardware can also be simulated in software. Therefore hardware and software are logically equivalent.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185

/BRIAN T MISIURA/  Primary Examiner, Art Unit 2185